EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy Pummill on December 29, 2021.

The application has been amended as follows: 
In the claims:
Claim 40: The bariatric clamp of claim 37, wherein the port is disposed on 
Claim 54: The bariatric clamp of claim 50, wherein the port is disposed on 
 first inflatable portion and the second inflatable portion.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 37 was previously allowed. Claims 40-49 incorporate the indefinite subject matter of claim 37 therein. With respect to claim 50, the prior art of record fails to disclose a bariatric clamp as claimed comprising first and second elongated portions joined by a bight portion as claimed, wherein each elongated portion comprises an inflatable portion disposed between a surface of the substrate member and an interior surface of the polymer portion of the elongated portion. Claims 51-64 incorporate the allowable subject matter of claim 50 therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791